Case 3:21-cr-00021-ADC Document 12 Filed 01/27/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,
Criminal No. 21-021 CAC)
VIOLATIONS:

V. 18 U.S.C. § 922(0)

FORFEITURE
18 U.S.C. § 924(d)(1)
28 U.S.C. § 2461(c)

NELSON GRAU-CRUZ,

Defendant. ONE COUNT

 

 

THE GRAND JURY CHARGES:
COUNT ONE
Possession of a Machinegun
(18 U.S.C. § 922(0))

On or about January 20, 2021, in the District of Puerto Rico and within the jurisdiction of

this Court, the defendant
NELSON GRAU-CRUZ,

did knowingly possess a firearm modified to shoot more than one round of ammunition, without
manual reloading, by a single function of the trigger, to wit: a Glock pistol, model 17, 9mm caliber

serial number BBDL411, in violation of 18 U.S.C. §§ 922(0) and 924(a)(2).
Case 3:21-cr-00021-ADC Document12 Filed 01/27/21 Page 2 of 2

FIREARMS AND AMMUNITION FORFEITURE ALLEGATION
The allegations contained in this Indictment are hereby re-alleged and incorporated by
reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
§ 2461(c). Upon conviction of the offense set forth in Count One of this Indictment, the defendant,
NELSON GRAU-CRUZ,
shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any
firearms and ammunition involved or used in the commission of the offense, including, but not
limited to one Glock pistol, model 17, 9MM caliber, serial number BBDL411 with one round in the
chamber; three Glock pistol magazines; two thirty-round capacity, 9MM caliber magazines; and one

fifteen-round capacity magazine.
TRUE BILL.

FOREPERSON

Date: __otfay, 2024

W. STEPHEN MULDROW

United States Attorney ‘
4 Af ; g a

Jonathan Gottfried Luis A. Valentin
Assistant U.S. Attorney Assistant U.S. Attorney
Chief, Violent Crimes Unit
